Case 9:18-cv-80407-BER Document 191 Entered on FLSD Docket 05/26/2020 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-80407-CIV-REINHART


  HUNTERS RUN PROPERTY OWNERS
  ASSOCIATION, INC.,

              Plaintiff/Counterclaim Defendant

  v.


  CENTERLINE REAL ESTATE, LLC,

              Defendant/Counterclaim Plaintiff

  ______________________________________________/

    ORDER ON HUNTERS RUN’S MOTIONS FOR ATTORNEY’S FEES AND Bill
                   OF COSTS [ECF Nos. 184, 188]

        Before the Court are (1) Plaintiff Hunters Run Property Owners

  Association, Inc.’s (“the Association”) Motion For Attorney’s Fees [ECF No. 184]

  and Motion for Bill of Costs [ECF No. 188] (collectively, “the Motions”). I have

  reviewed the Motions, Centerline’s Response to the Motion for Attorney’s Fees

  [ECF No. 187], and the Association’s Reply [ECF No. 190]. I am familiar with the

  entire record in the case. This matter is ripe for decision. The Motions are

  DENIED WITHOUT PREJUDICE to being renewed until resolution of Centerline’s

  appeal.

        After a bench trial, I entered final judgment for the Association in the

  amount of $391,344.94, along with declaratory relief. ECF No. 183. I entered




                                         1
Case 9:18-cv-80407-BER Document 191 Entered on FLSD Docket 05/26/2020 Page 2 of 3



  final judgment against Centerline on its counterclaims. Id. Centerline timely

  appealed from the final judgment. ECF No. 186. That appeal is pending.

        Prior to receiving Centerline’s Response, and prior to the filing of the Notice

  of Appeal and the Motion for Bill of Costs, I took the Motion for Attorney’s Fees

  under advisement, stating that I would “defer consideration of any amount of

  attorneys' fees, including briefing on the issue, until after it is determined that

  there is an entitlement to fees.”    ECF No. 185.     In its Response, Centerline

  implicitly concedes that (if the final judgment is affirmed), the Association is

  entitled to some attorney’s fees.

        As Magistrate Judge Goodman has explained:

        During an appeal, the district court retains jurisdiction to rule on
        issues collateral to the issues on appeal, including motions for
        attorney’s fees and costs. See Fed. R. Civ. P. 54(d). Under Rule
        54(d)(2)(B), the district court may control the timing and contents of
        a motion for attorney’s fees. Moreover, as explained by the Advisory
        Committee Notes to Rule 54(d)(2): “If an appeal on the merits of the
        case is taken, the court may rule on the claim for fees, may defer its
        ruling on the motion, or may deny the motion without prejudice,
        directing under subdivision (d)(2)(B) a new period for filing after the
        appeal has been resolved.” Fed. R. Civ. P. 54, Advisory Committee
        Notes (1993 Amendments).

        Thus, the court has the discretion to defer ruling on a motion for
        attorney’s fees and costs pending an appeal. See, e.g., Democratic
        Republic of the Congo v. Air Capital Group, LLC, 12-20607-CIV, 2014
        WL 12634405, at *1 (S.D. Fla. May 8, 2014) (“Here, in light of the
        pending appeal, the Court exercises its discretion to deny the instant
        [fees and costs] motions without prejudice and allow the parties to
        refile after the appeal has been resolved.”) (Rosenbaum, J.). Courts
        have deferred ruling on fees and costs motions pending appeal in
        the interests of judicial economy. See, e.g., Chavez v. Mercantil
        Commercebank, N.A., 10-CV-23244, 2012 WL 12861093, at *3 (S.D.
        Fla. Aug. 20, 2012) (denying fees and costs motions without
        prejudice because, “by deferring ruling, the Court conserves judicial
        resources”).

                                           2
Case 9:18-cv-80407-BER Document 191 Entered on FLSD Docket 05/26/2020 Page 3 of 3



        Permitting briefing and extensive motions for attorney’s fees and
        costs here while the appeal is pending would start the extensive
        process of adjudicating attorney’s fees and costs. There is nothing
        in the record that shows good cause for the Undersigned and the
        Court to decide the attorney’s fees and costs issue when the
        entitlement and amount could change once the appeal is
        decided. See id.

  Liberty Mut. Fire Ins. Co. v. State Farm Florida Ins. Co., 15-20941-CIV, 2018 WL

  9708621, at *2 (S.D. Fla. Sept. 5, 2018) (J. Goodman); see also Heron Dev. Corp.

  v. Vacation Tours, Inc., 16-20683-CIV, 2020 WL 409690, at *1 (S.D. Fla. Jan. 24,

  2020) (deferring ruling on attorney’s fee and costs until appellate mandate issus)

  (Moreno, J.).

        I find that the interests of justice, including the just, speedy, and

  inexpensive resolution of this matter, are best served by waiting to resolve issues

  of attorney’s fees and costs until after an appellate decision is issued. See Fed.

  R. Civ. P. 1.

        WHEREFORE, it is ORDERED that the Motion for Attorney’s Fees and the

  Motion for Bill of Costs are DENIED WITHOUT PREJUDICE to being renewed

  within 30 days of the issuance of the Eleventh Circuit’s mandate.

        DONE AND ORDERED in Chambers this 26th day of May, 2020, at West

  Palm Beach in the Southern District of Florida.



                                        _____________________________

                                        BRUCE REINHART
                                        UNITED STATES MAGISTRATE JUDGE




                                          3
